         Case 7:20-cv-02893-VB Document 12 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IHSAN MALKAWI, on Behalf of Herself and
Others Similarly Situated,                            Case No.: 1:20-cv-02893-RA

                                      Plaintiff,
                                                      NOTICE OF APPEARANCE
              -against-

CITY OF YONKERS,

                                      Defendant.


      PLEASE TAKE NOTICE THAT, Harris Beach, PLLC, by Elliot A. Hallak, an attorney

duly admitted to practice before this Court, appears as counsel to Defendant CITY OF

YONKERS in the above captioned matter.

      All notices and other papers in this action shall be served at the address stated below.

Dated: April 24, 2020
       Albany, New York

                                                    HARRIS BEACH PLLC


                                             By:    /s/Elliot A. Hallak
                                                    Elliot A. Hallak
                                                    Attorney for City of Yonkers
                                                    677 Broadway, Suite 1101
                                                    Albany, New York 12207
                                                    P: (518) 427-9700
                                                    F: (518) 427-0235
                                                    ehallak@harrisbeach.com
